      Case: 3:20-cv-00093-GHD-JMV Doc #: 13 Filed: 06/05/20 1 of 2 PageID #: 77




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

RUSSELL K. HUNT                                                                             PLAINTIFF

VS.                                                    CIVIL ACTION: 3:20-CV-00093-GHD-JMV

CITY OF OLIVE BRANCH                                                                     DEFENDANT

                            ORDER STAYING CERTAIN PROCEEDINGS

           Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting… a jurisdictional

defense stays the attorney conference and disclosure requirements and all discovery, pending the

court’s ruling on the motion, including any appeal. Whether to permit discovery on issues related

to the motion and whether to permit any portion of the case to proceed pending resolution of the

motion are decisions committed to the discretion of the court, upon a motion by any party seeking

relief.”

           The defendant has filed a motion to dismiss or alternatively for summary judgment

asserting a jurisdictional defense. Doc. #10. Accordingly, staying discovery in this case is

appropriate at this time.

           If any party desires to seek leave to take jurisdiction-related discovery, it must file a motion

for leave to do so within seven (7) days hereof, setting forth the type and scope of such discovery

and an estimated time frame for constructing it. If any party objects to any motion for jurisdiction-

related discovery, it shall file an objection within four (4) days following service of the motion.

      IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED, and the [12] case management conference shall be cancelled by further notice of the

court, pending a ruling on the jurisdictional motion. The defendant shall notify the undersigned
     Case: 3:20-cv-00093-GHD-JMV Doc #: 13 Filed: 06/05/20 2 of 2 PageID #: 78




magistrate judge within seven (7) days of resolution of the pending motion and shall submit a

proposed order lifting the stay.

         SO ORDERED this, June 5, 2020.

                                          /s/ Jane M. Virden
                                          UNITED STATES MAGISTRATE JUDGE
